10-2199-ag
         Shi v. Holder
                                                                                        BIA
                                                                                    Hom, IJ
                                                                               A097 703 688
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                BARRINGTON D. PARKER,
 9                DENNY CHIN,
10                       Circuit Judges.
11       _______________________________________
12
13       DAOMIN MYN SHI,
14                Petitioner,
15
16                       v.                                     10-2199-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Charles Christophe, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Russell J. E. Verby, Senior
28                                     Litigation Counsel; Dalin R.
29                                     Holyoak, Trial Attorney, Office of
 1                             Immigration Litigation, United
 2                             States Department of Justice,
 3                             Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Daomin Myn Shi, a native and citizen of China, seeks

10   review of a May 21, 2010, decision of the BIA affirming the

11   June 12, 2008, decision of Immigration Judge (“IJ”) Sandy

12   Hom, which denied his application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).     In re Daomin Myn Shi, No. A097 703 688 (B.I.A. May

15   21, 2010), aff’g No. A097 703 688 (Immig. Ct. N.Y. City June

16   12, 2008).     We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18       Under the circumstances of this case, we review the

19   IJ’s decision as modified by the BIA decision, and, because

20   the BIA assumed Shi’s credibility, we do the same.     See Xue

21   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

22   Cir. 2005).     The applicable standards of review are well-

23   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

24   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).



                                     2
 1       Substantial evidence supports the agency’s finding that

 2   Shi did not establish a likelihood of persecution or torture

 3   if returned to China.     See 8 C.F.R. § 1208.16(b)(1).   First,

 4   the IJ noted that the country condition reports that Shi

 5   submitted suggested that while underground churches were

 6   interfered with by the government, treatment varied greatly

 7   in different areas, and in some localities the churches were

 8   tolerated.   Second, the agency determined that these same

 9   reports indicated that the Chinese government’s harassment

10   of underground church members was, for the most part,

11   limited to leaders of those churches.    As Shi admitted that

12   he was not, and had never been, a leader of any church,

13   either in the United States or in China, the agency

14   reasonably found that Shi’s “mere association” with an

15   underground church was not enough to establish that he would

16   be persecuted in China.     See Tu Lin v. Gonzales, 446 F.3d

17   395, 400 (2d Cir. 2006).    Finally, the BIA found that even

18   if Shi testified credibly during his merits hearing, the

19   events to which he testified, where he was never arrested,

20   detained or physically mistreated, did not establish a

21   likelihood that he would be persecuted if he returned to

22   China.   See Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d

23   332, 341 (2d Cir. 2006).    Accordingly, the agency did not

                                     3
 1   err in finding that Shi failed to establish a clear

 2   probability of persecution based on his membership in an

 3   underground Christian church.       See Jian Xing Huang v. INS,

 4   421 F.3d 125, 129 (2d Cir. 2005).

 5       Shi accurately notes that the BIA erred in finding that

 6   he “admitted that his parents are practicing Christians who

 7   have remained unharmed in China for many years.”      The BIA

 8   clearly erred in this finding, as there is no evidence in

 9   the record to support it.   On the other hand, as the IJ

10   found, Shi made no showing that his family had experienced

11   any difficulty in the years since he had remained in China.

12   [JA 20]   We are “not required to remand where there is no

13   realistic possibility that, absent the errors, the IJ or BIA

14   would have reached a different conclusion.”       Alam v.

15   Gonzales, 438 F.3d 184, 187 (2d Cir. 2006) (internal

16   quotation marks omitted).

17       Although Shi states that “he will likely suffer torture

18   if forced to return to China,” he presents no argument or

19   evidence supporting this claim, other than a general

20   statement that it is “because of his religious beliefs and

21   practice.”   As the BIA concluded, Shi “failed to demonstrate

22   with sufficient objective evidence that he more likely than


                                     4
 1   not would be subject to abuse amounting to torture” if he

 2   were to return to China.   See 8 C.F.R. §§ 1208.16(c)(2),

 3   1208.18(a); Mu Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d

 4   156, 160 (2d Cir. 2005).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.

 7                               FOR THE COURT:
 8                               Catherine O’Hagan Wolfe, Clerk
 9
10
11
12
13
14




                                   5